Citation Nr: 1606481	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  12-29 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for an ear disability to include, ear infections and drainage.

4.  Entitlement to service connection for insomnia, to include as secondary to the service connected tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

E.I. Velez, Counsel
INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was scheduled to testify at a videoconference hearing in December 2015; however, he failed to show up.  He has not provided a reason for his failure to appear and has not requested that a new hearing be scheduled.  Therefore, the Board considers the hearing request as withdrawn.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for sleep apnea, an ear disability and insomnia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for hearing loss was denied in a January 1995 rating decision.  The Veteran did not appeal the decision and it became final.

2.  The evidence submitted since the January 1995 rating decision is not new and material, but rather cumulative.

CONCLUSIONS OF LAW

1.  The January 1995 rating decision denying service connection for hearing loss is final.  38 U.S.C.A. § 7105(c)(West 2002).

2.  Evidence received since the January 1995 rating decision is not new and material and the claim for service connection for hearing loss is not reopened.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in September 2009, prior to the initial adjudication of the claim, the RO advised the claimant of information necessary to substantiate the claims.  He was advised of the type of evidence that could help him establish his claims.  

The September 2009 letter also notified the Veteran of information and evidence necessary to substantiate his new and material evidence claim.  In Kent v. Nicholson, 20 Vet. App 1 (2006), the United States Court of Appeals for Veterans Claims (Court) noted that the appellant must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the appellant as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.  Here, the Veteran was informed of the definitions of new and material evidence and that his claim was previously denied because the evidence showed he had no present hearing loss disability for VA compensation purposes.  The Board finds the duty to notify has been met.

Under the VCAA, the VA also has a duty to assist the claimant by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In this case, VA obtained the claimant's service treatment, and post service VA and private treatment records.  In the present case, a VA examination is not warranted for the claim for service connection for a hearing loss disability for VA compensation purposes as the Board has found that new and material evidence has not been presented to reopen this claim. 

The Board notes that the VBMS file contains records labeled as non-government treatment records which were uploaded on September 4, 2014 which are mostly illegible.  Upon review of these records, the Board notes that rather than non-government records, these are service treatment records.  A copy of the service treatment records was uploaded on VBMS on February 3, 2010.  This copies are legible.  The Board has compared the September 2014 records with the February 2010 records as best as possible.  While the September 2014 records contain seven more pages form the February 2010 records, they contain dental records which were not part of the February 2010 records.  The legible records contained in the September 2014 upload can be identified in the February 2010 records.  Therefore, the Board finds that the labeling of the September 2014 records as non-governmental was a mistake.  Moreover, the records are duplicate copies of those uploaded in February 2010.  Therefore, there is no additional development needed to obtain better copies of the September 2014 records as better copies are already on file.  Therefore, the Board finds that all available service treatment records have been obtained. 

Given the above, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis

The Veteran seeks to reopen claims for service connection for bilateral hearing loss disability.  Service connection was previously denied in a January 1995 rating decision on the basis that there was no showing of a hearing loss disability within VA standards.  The RO notified the Veteran of this decision in January 1995 and he did not file a notice of disagreement.  Consequently, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The RO's January 1995 decision is final based upon the evidence then of record.  A prior final decision will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the present case, this means that the Board must look at all the evidence submitted since the January 1995 decision.

Under applicable regulations, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted, the Veteran seeks to reopen his claim for bilateral hearing loss disability.  The RO previously denied service connection for this disability in a January 1995 rating decision on the basis that there was no showing of a hearing loss disability for VA standards.

At the time of the decision, the record included service treatment records disclosing a temporary hearing loss disability and a September 1994 VA examination showing no hearing loss disability for VA standards.  

Submitted since the RO's January 1995 rating decision are VA outpatient treatment records, private treatment records, VA audiological examinations of December 2003 and June 2010, statements from the Veteran's family and former employers, and, additional statements from the Veteran.

The Board has made a careful review of the evidence of record.  In the present claim, the newly submitted evidence is not material to the claim as it does not relate to an unestablished fact necessary to substantiate the claim, namely, that the Veteran currently has a hearing loss disability for VA standards.  In regards to the statements submitted by the Veteran's family, friends and former employer, the Board notes that while the statements may discuss the Veteran's problems with his ears, the letters did not discuss hearing loss but rather discussed observations relating to problems sleeping due to tinnitus, and ear irrigation.  Service connection for tinnitus is already in effect and there is currently a separate claim for service connection for an ear disability which will be discussed below.  Therefore, the lay statements are not relevant to the hearing loss disability claim and cannot serve as a basis to reopen.

The Veteran was afforded a VA audiological examinations in December 2003 and June 2010.  At the December 2003 VA examination, after audiological testing, the examiner noted that the Veteran does not have hearing loss in accordance to VA standards.  In June 2010, after audiological testing, the examiner found hearing in both ears was within normal limits.  While ordinarily VA examinations would be considered new and material evidence and could serve as a basis to reopen a claim, in the instant case, the examinations do not show a bilateral hearing loss disability.  Therefore, as no disability is continued to be shown, the VA examinations are considered to be cumulative evidence.

Finally, it is noted that, the Veteran's statements that he has hearing loss are cumulative of his prior assertions made during the process of filing the original claim stating he had bilateral hearing loss.  

Therefore, the Board finds the additional evidence is cumulative of the evidence of record at the time of the January 1995 rating decision and does not raise a reasonable possibility of substantiating the claim, the request to reopen the claim of service connection for bilateral hearing loss disability is denied.  38 C.F.R. § 3.156(a). 

Stated differently, at the time of the prior denial there was no competent evidence of hearing loss disability for VA standards.  Since then, he has submitted evidence of hearing loss but no hearing loss disability, but such fact had previously been established and is cumulative.  The evidence added to the file does not relate to a previously unestablished fact, and the claim is not reopened.


ORDER

The application to reopen the claim for service connection for bilateral hearing loss disability is denied.






REMAND

The Veteran is seeking service connection for sleep problems, to include sleep apnea and insomnia, and an ear disability.  After a careful review of the evidence, the Board finds that additional development is needed prior to deciding the claims.

In regards to the claims for service connection for insomnia and sleep apnea, the most recent VA outpatient treatment records associated with the claim file are from January 2015.  VA outpatient treatment records of July 2014 note that a consult with Dr. Abene was going to be considered for the Veteran's sleep problems once he enrolled in GMHC.  The treatment records on file do not show a consult with Dr. Abene.  However, it is entirely possible that this consult has taken place since January 2015.  Therefore, it is possible that there are outstanding relevant treatment records which need to be obtained.  In order to ensure due process, on remand, the AOJ should obtain all outstanding treatment records for treatment of sleep problems since January 2015.

VA outpatient treatment records show the Veteran has been diagnosed with sleep apnea.  Moreover, records show the Veteran has been prescribed medication to treat insomnia.  The Veteran has argued that his service connected tinnitus causes and/or aggravates his sleep problems.  A medical opinion as to whether the Veteran's sleep problems are caused or aggravated by the service connected disability should be obtained. 

With regards to the claim for an ear disability, other than tinnitus and hearing loss, the Veteran has consistently reported that he has had chronic ear infections which started in service and have continued since service for which he has received treatment.  

At A September 1994 VA audiological examination, the Veteran denied any history of chronic infection.  Bilateral cerumen impactations were noted.  An active problem list noted in VA outpatient treatment records lists impacted cerumen with ear drops prescribed as an active problem.  At the December 2003 VA examination the Veteran reported frequent problems with wax build up in his ears.  

The Veteran has also submitted several lay statements in support of his claim.  In an August 2009 statement, the Veteran's aunt, C.J.L., stated she recalls the Veteran needing ear irrigations post service and a constant need to pop his ears.  In an August 2009 statement, the Veteran's wife, N.L., stated the Veteran has needed his ears to be irrigated since service.  In September 2009 statements, the Veteran's dad, P.L., stated he recalls the Veteran needing his ears irrigated.  

Upon consideration of the evidence above, the Board finds that a VA examination is needed to determine if the Veteran has an ear disability other than tinnitus and hearing loss, and, if so, to obtain an etiology opinion.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding VA treatment records for treatment of any sleep problems from January 2015 to the present.  All efforts to obtain the records should be clearly documented in the claim file.

2. After the above development has been completed, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any sleeping problems currently found to include sleep apnea and insomnia.  The claim file should be made available to the examiner for their review and the examination report should state that a review of the file was conducted.  After an examination of the Veteran, the examiner should clearly document all sleep disabilities currently found.  The examiner should specifically state whether insomnia is diagnosed.  For each sleep disability diagnosed the examiner should provide the following opinions:


a) Is it at least as likely as not that the diagnosed sleep disability caused by or aggravated by service or is such an etiology unlikely?

b) Is it at least as likely as not that the diagnosed sleep disability was caused by or is aggravated by the service connected tinnitus?

A complete rationale for all opinions rendered must be provided.  In formulating the requested opinions, the examiner must consider all of the lay statements of records including the Veteran's, his relatives and friends.  

3. After the development in (1) above has been completed, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any ear disability, other than tinnitus and hearing loss, currently present.  The claim file should be made available to the examiner for their review and the examination report should state that a review of the file was conducted.  After an examination of the Veteran, the examiner should clearly document all ear disabilities, other than tinnitus and hearing loss, currently found.  For each ear disability diagnosed the examiner should provide the following opinion:

Is it at least as likely as not that the diagnosed ear disability, to include chronic ear infections if found, caused by or aggravated by service or is such an etiology unlikely?

A complete rationale for all opinions rendered must be provided.  In formulating the requested opinions, the examiner must consider all of the lay statements of records including the Veteran's, his relatives and friends.  

4. Readjudicate the claims on appeal.  If the claims remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


